ORDER

PER CURIAM:
Appellant Dane S. Johnson appeals from a judgment entered by the Circuit Court of Platte County denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Appellant contends that the motion court erred in denying his postconviction relief motion because his trial counsel was ineffective in that trial counsel failed to investigate and present evidence pertinent to his motion to suppress evidence. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value; however, a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).